

AGREEMENT FOR THE PURCHASE OF PARTIAL LEASEHOLDS


This Agreement for the Purchase of Partial Leaseholds ("Agreement") made and
effective this December 1st, 2010, by and between Geronimo Holding Corporation
("Seller") and American Standard Energy, Corp. ("Buyer").


Seller desires to sell to Buyer, and Buyer desires to purchase from Seller,
certain mineral rights leaseholds held on properties as described in EXHIBIT A:
Summarized Well names below;


·     Kandiyohi 2-20H
·     Allie 31X-24
·     Lisa Diane 15-22H
·     Clearwater 010-03H
·     RS-Brady-157-91-2223H-1
·     Cvancara 20-17 #1H
·     Burke 17-23H
·     Harriet #1-22H
·     Burke 27-7H
·     Kjorstad 5300 24-22H
·     Clearwater 100-19H
·     Wolberg 21-18H
·     Lazy DE #24-7H
·     Orf #1-20H
·     Lazy DE #34-7H
·     Mosser #11-27TFH
·     Ward 11X-23
·     Clearwater 8-0506
·     Trulson 11-14H
·     Clearwater 102-0506H
·     Kerbaugh 31X-04
·     Sidonia 17-1324H
·     Van Hook 7-23H
·     Lansing 1-25H
·     Knoshaug 14-11 #1H
·     Hodenfield 15-23H



NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:


1. Sale.
Seller agrees to sell, transfer and convey to Buyer, and Buyer agrees to
purchase the aforementioned partial leaseholds/Wells (the "Property"):  See
EXHIBIT A.


2.  Price.
Buyer shall pay Seller for the Property the sum of FIVE HUNDRED THOUSAND DOLLARS
($500,000) cash and ONE MILLION TWO HUNDRED THOUSAND (1,200,000) shares of
American Standard Energy Corp. stock (OTCBB: ASEN).


3.  Transfer of Title.
Title to and ownership of all rights to the Property shall pass from Seller to
Buyer upon close of escrow date within two weeks of the date of this Agreement.


4.  Representations and Warranties of Seller.


(a)           Seller warrants that the title to the Property shall be of
marketable title free of undisclosed liens, mortgages, leases, or other rights
in the Property.


(b)           Authority; Capacity to Sell.  The Seller has all requisite power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  The execution, delivery and performance of
this Agreement has been duly authorized by all necessary action on the part of
the Seller, and constitutes a legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, except as such
enforceability may be limited by: (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting the enforcement of
creditors' rights generally; and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).

 
 

--------------------------------------------------------------------------------

 

(c)           No Violation of Law or Agreement.  The execution, delivery and
performance by Seller of this Agreement, and the consummation of the
transactions contemplated hereby, do not and will not: (a) conflict with or
result in a violation or breach of, or default under, any provision of the
certificate of incorporation, by-laws or other organizational documents of
Seller; (b) conflict with or result in a violation or breach of any provision of
any Law or governmental order applicable to Seller; (c) require the consent,
notice or other action by any person under, conflict with, result in a violation
or breach of, constitute a default or an event that, with or without notice or
lapse of time or both, would constitute a default under, result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel any contract to which the Seller is a party or by which the
Seller is bound or to which any of their respective properties and assets are
subject or any permit affecting the properties, assets or business of the
Seller; or (d) result in the creation or imposition of any encumbrance on any
properties or assets of the Company. No consent, approval, permit, governmental
order, declaration or filing with, or notice to, any governmental authority is
required by or with respect to the Seller in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby. For purposes hereof, “Law” means any statute, law, ordinance,
regulation, rule, code, order, constitution, treaty, common law, judgment,
decree, other requirement or rule of law of any Governmental Authority.


(d)           Consents.  All consents, approvals or authorizations of, or
registrations, filings or declarations with, any governmental authority or any
other person, if any, required in connection with the execution, delivery and
performance by the Sellers of this Agreement or the transactions contemplated
hereby have been or at the closing of this Agreement will have been obtained by
the Seller and will be in full force and effect.


(e)           Full Disclosure.  No representation or warranty by Seller in this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.


(f)           Contingencies.  Seller shall provide completed Title Report to
Buyer.  Sales price shall be adjusted accordingly should the results of the
Title Report indicate anything contrary to this Agreement.


5.  Representations and Warranties of Buyer.


(a)           Authority; Capacity to Purchase.  Buyer is duly organized, validly
existing and in good standing under the Laws of its jurisdiction of organization
and has all requisite power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby.  The execution, delivery
and performance of this Agreement has been duly authorized by all necessary
action on the part of the Buyer, and constitutes a legal, valid and binding
obligation of such Buyer, enforceable against the Buyer in accordance with its
terms, except as such enforceability may be limited by: (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforcement of creditors' rights generally; and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 
 

--------------------------------------------------------------------------------

 

(b)           No Conflicts’ Consents.  The execution, delivery and performance
by Buyer of this Agreement and the consummation of the transactions contemplated
hereby, do not and will not: (a) conflict with or result in a violation or
breach of, or default under, any provision of the certificate of incorporation,
by-laws or other organizational documents of Buyer; (b) conflict with or result
in a violation or breach of any provision of any Law or governmental order
applicable to Buyer; or (c) require the consent, notice or other action by any
person under any contract to which Buyer is a party. No consent, approval,
permit, governmental order, declaration or filing with, or notice to, any
governmental authority is required by or with respect to Buyer in connection
with the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.


6. Limitation of Liability.
In no event shall Seller be liable for any special, indirect, incidental or
consequential damages arising out of or connected with this Agreement or the
Property, regardless of whether a claim is based on contract, tort, strict
liability or otherwise, nor shall Buyer's damages exceed the amount of the
purchase price of the Property.


7.  Notices.
Any notice required by this Agreement or given in connection with it, shall be
in writing and shall be given to the appropriate party by personal delivery or
by certified mail, postage prepaid, or recognized overnight delivery services.


If to Seller:
Geronimo Holding Corporation
P.O. Box 804
Midland, TX 79702


If to Buyer:
American Standard Energy, Corp.
60 East Rio Salado Parkway
Suite 900
Tempe, AZ 85281


8.  Governing Law.
This Agreement shall be construed and enforced in accordance with the laws of
the state of Nevada.


9.  Final Agreement.
This Agreement terminates and supersedes all prior understandings or agreements
on the subject matter hereof.  This Agreement may be modified only by a further
writing that is duly executed by both parties.


10.  Severability.
If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
terms, will remain in full force and effect as if such invalid or unenforceable
term had never been included.

 
 

--------------------------------------------------------------------------------

 

11.  Headings.
Headings used in this Agreement are provided for convenience only and shall not
be used to construe meaning or intent.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.


Geronimo Holding Corporation
   
American Standard Energy, Corp.
             
By:
/s/Randall Capps
 
By:
/s/Scott Feldhacker
  Randall Capps    
Scott Feldhacker
  President    
Chief Executive Officer
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A



   
Well Name
 
Status
 
NDIC File #
 
Location
 
Target Frm.
 
AFE Amt.
 
Spud Dt.
 
Comp. Dt.
 
Last Mo. Oil
 
Cum. Oil
 
Oil IP
 
Last Mo. Gas
 
Cum Gas
 
Spacing
 
XOG WI
   
NRI
 
Net Acres
 
Operator
1
 
Kandiyohi 2-20H
 
Producing
    18554     20-159-90  
Bakken
  $ 4,890,705.00  
1/21/2010
        3422     16281                 640     1.71875 %     0.78000    
11.00001  
EOG Resources
2
 
Lisa Diane #15-22H
 
Producing
    18723     15-156-96  
Bakken
  $ 6,347,000.00  
4/11/2010
        4963     24610     608     8231     14567     1280     0.17578 %    
0.75000     2.25003  
Murex Petr.
3
 
RS-Brady-157-91-2223H-1
 
Producing
    17497     22-157-91  
Bakken
  $ 6,192,879.67  
9/17/2008
 
11/6/2008
    1539     60108     194     0     30618     1280     0.66707 %     0.81000  
  8.53847  
Hess Corporation
4
 
Burke 17-23H
 
Producing
    17949     23-155-90  
Bakken
  $ 5,197,900.00  
2/22/2009
 
7/17/2009
    1001     20967     80     287     5425     640     7.99805 %     0.76000    
51.18750  
EOG Resources
5
 
Burke 27-7H
 
Producing
    18164     7-155-90  
Bakken
  $ 4,802,787.00  
9/9/2009
 
11/21/2009
    6458     84219     676     2851     32265     640     2.25457 %     0.78000
    14.42922  
EOG Resources
6
 
Clearwater 100-19H
 
Producing
    18329     19-157-90  
Bakken
  $ 4,935,075.00  
11/1/2009
 
1/12/2010
    2830     36626     249     1197     14925     640     0.23597 %     0.82000
    1.51019  
EOG Resources
7
 
Lazy DE #24-7H
 
Producing
    17797     7-146-93  
Bakken
  $ 5,756,180.00  
5/23/2009
 
7/31/2009
    3636     47316     499  
2075
    22005     1280     4.19761 %     0.77000     53.72941  
Marathon
8
 
Lazy DE #34-7H
 
Producing
    18382     7-146-93  
Bakken
  $ 5,204,480.00  
2/18/2010
 
6/9/2010
    1356     11348     267     210     3154     1280     4.19759 %     0.77000  
  53.72910  
Marathon
9
 
Ward 11X-23
 
Producing
    18510     23-154-95  
Bakken
  $ 5,856,000.00  
1/30/2010
 
4/19/2010
    10020     71324     1462     62     204     1280     1.32540 %     0.78000  
  16.96513  
XTO Energy Inc.
10
 
Trulson 11-14H
 
Producing
    18528     11-156-90  
Bakken
  $ 6,032,000.00  
3/20/2010
 
5/31/2010
    10491     55313     1274     4750     20650     1280     0.02930 %    
0.79000     0.37500  
Hunt Oil Company
11
 
Kerbaugh 31X-04
 
Producing
    18667     4-155-96  
Three Forks
  $ 5,404,000.00  
3/12/2010
 
5/14/2010
    4168     29205     642     7849     45143     1280     1.56210 %     0.75000
    19.99493  
XTO Energy Inc.
12
 
Van Hook 7-23H
 
Producing
    18504     23-152-91  
Bakken
  $ 4,242,360.00  
3/10/2010
        22109     129475           11867     48679     640     1.07344 %    
0.74000     6.87000  
EOG Resources
13
 
Allie 31X-24
 
Producing
    18494     24-155-95  
Bakken
  $ 5,518,000.00  
3/21/2010
 
5/21/2010
    4314     27094           5824     23419     1280     1.35228 %     0.75000  
  17.30916  
XTO Energy Inc.
14
 
Clearwater 010-03H
 
Producing
    17786     3-157-90            
4/19/2010
        10047     27845                       640     1.04056 %     0.78000    
6.65959  
EOG Resources
15
 
Cvancara 20-17 #1H
 
Drilling
    19513     20-155-92  
Bakken
  $ 7,732,500.00  
9/20/2010
                                      1280     0.44271 %     0.78000     5.66670
 
Brigham Oil and Gas
16
 
Harriet #1-22H
 
Completing
    18904     22-160-96  
Bakken
  $ 5,225,760.00  
9/24/2010
                                      1280     0.25391 %     0.78000     3.25000
 
Continental Resources
17
 
Kjorstad 5300 24-22H
 
Completing
    19030     22-153-100  
Bakken
  $ 7,148,450.00  
7/24/2010
                                      1280     0.41250 %     0.78000     5.28000
 
Oasis Petroleum
18
 
Wolberg 21-18H
 
Completing
    19088     18-141-95  
Bakken
  $ 7,139,145.00  
7/9/2010
                                      1280     0.78106 %     0.78000     9.99750
 
Anschutz Exploration Corp.
19
 
Orf #1-20H
 
Completing
    19161     17-146-98  
Bakken
  $ 5,678,000.00  
8/1/2010
                                      1280     0.58594 %     0.78000     7.50000
 
Continental Resources
20
 
Mosser #11-27TFH
 
Completing
    19084     27-145-104  
Three Forks
  $ 7,425,500.00  
8/20/2010
                                      1280     1.56250 %     0.78000    
20.00000  
Whiting Petroleum
21
 
Clearwater 8-0506
 
Completing
    18539     5-157-90  
Bakken
  $ 7,302,000.00  
9/16/2010
                                      1280     0.52421 %     0.78000     6.70984
 
EOG Resources
22
 
Clearwater 102-0506H
 
Producing
    19336     5-157-90  
Three Forks
  $ 7,302,000.00  
8/23/2010
           
3138 (11 days)
                      1280     0.52421 %     0.78000     6.70984  
EOG Resources
23
 
Sidonia 17-1324H
 
Completing
    18479     24-158-90  
Bakken
  $ 6,799,400.00  
8/15/2010
                                      1280     1.87500 %     0.78000    
24.00000  
EOG Resources
24
 
Lansing 1-25H
 
Completing
    19126     25-152-99  
Bakken
  $ 5,917,000.00  
6/16/2010
                                      1280     0.46094 %     0.78000     5.90000
 
Continental Resources
25
 
Hodenfield 15-23H
 
Completing
    19318     23-157-98  
Bakken
  $ 8,432,152.00  
8/20/2010
                                      1280     0.31250 %     0.78000     4.00000
 
American Oil and Gas
26
 
Knoshaug 14-11 #1H
 
Completing
    19406     14-154-100  
Bakken
  $ 7,800,000.00  
9/17/2010
                                      1280     0.29605 %     0.78000     3.78948
 
Brigham Oil and Gas
                                                                               
              367.35110    

 
 
 

--------------------------------------------------------------------------------

 